—Orders, Supreme Court, New York County (Louis York, J.), entered March 9,1995 and March 20,1995, respectively, which granted defendant’s motion to strike plaintiff’s complaint unless plaintiff served answers to certain interrogatories within 20 days and granted plaintiff’s motion to restore the action to the trial calendar on condition that plaintiff pay defendant $750 within 10 days, unanimously affirmed, without costs.
The evidence of the communications between the parties’ attorneys approximately four months before the case was automatically dismissed pursuant to CPLR 3404, and of efforts by both sides to complete disclosure both before and after the automatic dismissal, satisfactorily demonstrates that plaintiff did not intend to abandon the action. Concur—Sullivan, J. P., Rosenberger, Kupferman and Williams, JJ.